Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Penn West Energy Trust announces the pricing of a proposed private placement of notes CALGARY, April 9 /CNW/ - (TSX - PWT.UN; NYSE - PWE) Penn West Energy Trust ("Penn West") is pleased to announce it has priced a proposed offering of senior unsecured notes to be issued on a private placement basis, primarily in the United States, with an aggregate principal amount of approximately CAD$250 million. This private placement is part of Penn West's ongoing strategy of debt capital diversification which began in 2007 and continued with additional private placements in 2008. The private placement consists of various terms ranging from five years to ten years with an average rate of approximately 8.9 percent. The notes will be unsecured and rank equally with Penn West's bank facilities and Penn West's outstanding senior notes issued in May 2007, May 2008 and July 2008 with an aggregate principal amount of US$955 million, CAD$30 million and (pnds stlg)57 million respectively. Subject to the completion of investor due diligence, legal documentation, and the satisfaction of other customary closing conditions, the note offering is expected to close on or about May 5, 2009.
